DETAILED ACTION
This Office action has been issued in response to amendment filed August 28, 2022. 
Claims 1, 3, 7 and 19-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 08/28/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejection - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 19 and 20, recites the limitation of “non-erroneous“. These are a negative limitation and they are not appearing to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification. Certainly, the original specification disclosed a single topic, and/or reduces error in the annotated dataset and/or improves computational efficiency and/or accuracy of the annotated dataset and/or reduces false positives ([0045]). However, this does not read the claim recited limitations of “approval of non-erroneous results”. Any negative limitation of exclusionary provision must have basis in the written description. The mere absence of a positive recitation does not form the basis of an exclusory proviso. Please note that this is a written description rejection, and not a new matter rejection; An appropriate amendments to the written description and/or drawings may be appropriate to overcome these rejections, provided that no new matter is added.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snider et al. (US 2015/0006199 A1), hereinafter Snider in view of Danenberg et al. (US 2014/0222443 A1), hereinafter Danenberg.  
	As for claim 1, Snider teaches a system for generating an annotated structured dataset from unstructured patient data of a plurality of patients, comprising: at least one hardware processor executing a code for: receiving a medical classification term for classification of the unstructured patient data;….over a sample of the unstructured patient data using the medical classification term, for extracting a plurality of unclassified unstructured text fragments (see [0007],  extracting a plurality of facts from a medical text, first medical fact is linked to at least first text in the at least a portion of the medical text, [0137], classification of diseases, evaluation of medical dictionary for regulatory activities, drug codes);
presenting on a display, a subset of the plurality of unclassified unstructured text fragments; receiving from a user, an indication of a selection of none or at least one of the plurality of unclassified unstructured text fragments, and one of: (i) classifying non-selected unclassified unstructured text fragments according to the medical classification term, and at least one of assigning the selected unclassified unstructured text fragments a label which excludes classification by a medical classification term and leaving the selected unclassified unstructured text fragments unclassified, and (ii) classifying selected unclassified unstructured text fragments according to the medical classification term, and at least one of: assigning the non-selected unclassified unstructured text fragments a label which excludes classification by a medical classification term and leaving the non-selected unclassified unstructured text fragments unclassified, or (see [0024], identify various institutions for patient records data analysis, medical terms in a data format corresponding to a coding standard, such as the classification of disease standard. For example, acute myocardial infarction represented in an EHR as ICD-9 410, where 410 is the code number for acute myocardial infarction according to the ninth edition of the ICD standard, [0025], many data items can be simply though the use of selection options, point-and-click interface, user interface by providing through verbal dictation from a data communication than typing or clicking through forms, [0029], the medical facts to be extracted include facts that are required to be documented by meaningful use standards promulgated by the U.S. government, e.g., under 42 C.F.R. .sctn.495, which sets forth objectives specifying items of medical information to be recorded for medical patients, required by the meaningful use standards include social history facts, allergy facts, diagnostic test result facts, medication facts, problem facts, procedure facts, and vital sign fact, [0107], [0130], [0143], [0163], displaying separate panes displaying different types of data, [0180]),
wherein the indication of a selection of at least one of the plurality of unclassified unstructured text fragment comprises an indication of an erroneous…result and…results; and iterating….or the presenting of the subset, until no unclassified unstructured text fragments are obtained by…., wherein the annotated structured dataset is created by the classification of unclassified unstructured text fragments into the medical classification term (see [0107], extract facts containing medical terms that were not explicitly included in the free-form narration, the fact extraction component to automatically extract a fact corresponding to meningitis, despite the fact that the term meningitis was not stated in the free-form narration, [0102], add one or more sentence boundaries to a text narrative by computing a probability, for each word in the text narrative, that a particular punctuation mark should follow that word, statistical models trained to delete incorrect sentence and/or section boundaries. Those models trained through feedback from clinician by observing word sequences from which clinician tends to remove the punctuation and/or section boundaries when editing, [0154], ensuring that erroneous facts are not extracted).
Snider teaches the claimed invention but does not explicitly teach the limitations of Search result, approval of non-erroneous results, the searching, the search engine. Although, Snider teaches populated from an electronic medical record for patient or obtained from any other suitable source ([0163]). In the same filed of endeavor, Danenberg teaches the amended claim recited limitations of search result, approval of non-erroneous results, the searching, the search engine (see [0027], identify approved treatment, [0068], validate the results and declaring error is better that others, minimize errors, [0318], network via a data link, [0321], searching the databases).
Snider and Danenberg both references teach features that are directed to analogous art and they are from the same field of endeavor, such as analyzing patient/medical data, the medical/patient data include text, sentences, words, paragraphs, identifying right context of the data records. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Danenberg’s teaching to Snider’s system for 
sharing, accessing, updating  electronic medical records by multiple different personnel from local and remote locations through suitable user interfaces and network connections. Thus, eliminate the need to retrieve and deliver paper files from a crowded file room. Updating electronic medical records a healthcare providers only access new information and would not spend time entering unchanged information (see Danenberg, [0006]).  

As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Danenberg’s teaching to Snider’s system for 
sharing, accessing, updating  electronic medical records by multiple different personnel from local and remote locations through suitable user interfaces and network connections. Thus, eliminate the need to retrieve and deliver paper files from a crowded file room. Updating electronic medical records a healthcare providers only access new information and would not spend time entering unchanged information (see Danenberg, [0006]).  
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory memory claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Danenberg’s teaching to Snider’s system for 
sharing, accessing, updating  electronic medical records by multiple different personnel from local and remote locations through suitable user interfaces and network connections. Thus, eliminate the need to retrieve and deliver paper files from a crowded file room. Updating electronic medical records a healthcare providers only access new information and would not spend time entering unchanged information (see Danenberg, [0006]).  
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the selection of the indication of at least one of the subset of the plurality of unstructured text fragments for exclusion or inclusion is performed using a single click, via a GUI presenting the subset of the plurality of unclassified unstructured text fragments (see Snider, [0025]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the search engine comprises a trained model trained on a training dataset of labelled data, and the trained search engine is updated during each iteration by being fed an indication of the plurality of classified or unclassified unstructured text fragments (see Snider, [0097]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein each iteratively presented subset is obtained by executing the search engine on another sample of the unstructured patient data (see Snider, [0102]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein during each iteration, the search engine extracts unique unclassified unstructured text fragments that have not been extracted in a previous iteration (see Snider, [0089], [0138]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein during each iteration, all instances of the unclassified unstructured text fragments in a corpus of the unstructured patient data are classified according to the respective medical classification term (see Snider, [0101]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
 further comprising: obtaining a plurality of candidate sub-classification terms potentially semantically related to the medical classification term, presenting on a display, a subset of the plurality of candidate sub-classification terms, receiving, from a user, a selection of at least one of the plurality of candidate sub-classification terms for inclusion in a modified search set; iterating the obtaining or the presenting until all of the plurality of candidate sub-classification terms have been obtained and presented, and wherein the search engine searches 
over the sample of the unstructured patient data using the modified search set (see Snider, [0104], [0027]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the selection of the at least one of the plurality of candidate sub-classification terms is for exclusion from the modified search set, and is performed using a single click, via a GUI presenting the cluster of the subset of the plurality of candidate sub-classification terms (see Snider, [0024]-[0025]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the plurality of candidate sub-classification terms are extracted from unstructured clinical data by natural language processes (NLP) that are designed and trained to extract terms and phrases that are synthetically similar to an input term or phrase (see Snider, [0029]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the unstructured patient data includes at least one member of the group consisting of: physician manually written notes, and transcribed dictations (see Snider, [0005]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the unstructured patient data is created by a plurality of different healthcare providers using different terminology that has a semantically similar meaning (see Snider, [0104]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein a number of members of the subset of the plurality of unclassified unstructured text fragments simultaneously respectively presented within a GUI is selected according to screen parameters of a display presenting the GUI (see Snider, [0025]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
further comprising selecting the subset of the plurality of unclassified unstructured text fragments for presentation according to a statistical similarity value, wherein unclassified unstructured text fragments of the subset have a higher statistical similar value in comparison to non-selected unclassified unstructured text fragments excluded from the subset (see Snider, [0101]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
further comprising selecting the subset of the plurality of unclassified unstructured text fragments of a current iteration according to a statistical similarity value computed relative to unclassified unstructured text fragments selected from the subset of a previous iteration (see Snider, [0101], [0102]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the subset is selected according to a requirement of the statistical similarity value denoting similarity to the previous iteration (see Snider, [0102]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the subset is selected according to a requirement of the statistical similarity value denoting dis-similarity to at least one indication of the subset of the plurality of unclassified unstructured text fragments selected for exclusion in a previous iteration (see Snider, [0125]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the medical classification term is based on clinical data, and the unstructured patient data is of medical records of the patients (see Snider, [0005]).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Snider and Danenberg teaches:
wherein the medical classification term is one medical classification term selected from a plurality of medical classification terms, and the code is iterated for each of the plurality of medical classification terms, and wherein the annotated dataset includes at least one of the plurality of medical classification terms classifying unstructured data fragments of patient data for each of the plurality of patients (see Snider, [0133]).
Prior Arts
8. 	WO 2020117869A1 teaches deriving a plurality of first concepts from the medical record, normalizing each concept in the plurality of first concepts to produce, comparing each normalized concept to a list of study criteria, to indicate if the normalized concept meets the criteria, and if each criteria is met, indicating that the patient is not ineligible for enrollment in the clinical trial ([0008]).
US 2004/0064438 A1 highest relevant frequency term. The term that retrieves the most marginal relevant records, above a pre-specified floor of relevant to non-relevant record ratio, is added to the query. This recursive process is continued until either a pre-specified limit on total number of query terms, or the floor ratio of relevant records to non-relevant records retrieved, is reached ([0447]).
US 2019/0206524 A1 teaches annotating, by the natural language request processing engine, at least one phrase in the portion of unstructured text at least by linking the at least one phrase to one or more concepts specified in an ontological data structure based on the textual characteristics of the portion of unstructured text ([0033]).
	US 20130226843, US 9734297, US 20180107801, US 10977292, US 11068490,  US 20040243554, US 20070112763, US 20170193085, US 20200226164, US 20190206524, US 10593423, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
10/26/22